This- is an appeal from an order denying relator’s motion to select certain parcels of land to be valued on the trial of this proceeding *1037to review the assessment of relator’s land in the town of Dix. Relator’s property consists of a garage, filling station, storage and automobile salesroom. The relator suggests nine properties to be used for comparison, and the respondents suggest twelve. Among the properties selected by relator are included Watkins Salt Company plant and the Standard Oil Company’s storage and distributing plant. The court held that these two properties were not of the same character or class as relator’s property and denied relator’s motion to select such parcels. The selection of parcels for comparison of valuation was in the discretion of the court. There was no abuse of discretion, and the order should be affirmed. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffeman, Schenck and Foster, JJ.